                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        WILLIAM A. SHIRLEY,                              CASE NO. 18-cv-02641-YGR
                                   5                     Plaintiff,                          ORDER GRANTING MOTION TO DISMISS
                                                                                             FIRST AMENDED COMPLAINT WITHOUT
                                   6               vs.                                       LEAVE TO AMEND
                                   7        L.L. BEAN, INC.,                                 Re: Dkt. No. 67
                                   8                     Defendant.

                                   9            Plaintiff William A. Shirley brings the instant class action complaint for breach of contract,
                                  10   unjust enrichment, violation of the California Consumer Legal Remedies Act (Cal. Civ. Code
                                  11   § 1750), violation of the California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200),
                                  12   violation of the Magnuson Moss Warranty Act (15 U.S.C. § 2301), and for declaratory relief.
Northern District of California
 United States District Court




                                  13   Defendant L.L. Bean Inc. previously moved to dismiss the complaint, which motion the Court
                                  14   granted with leave to amend. Shirley filed his First Amended Complaint (“FAC”) thereafter.
                                  15   (Dkt. No. 60.) Defendant has again moved to dismiss the complaint, urging that Shirley (i) has no
                                  16   standing and therefore the Court lacks jurisdiction and (ii) has failed to allege facts sufficient to
                                  17   state his claims. (Dkt. No. 67.)
                                  18            Having carefully considered the pleadings and the arguments in support of and in
                                  19   opposition to the motion, and for the reasons set forth herein, the motion to dismiss is GRANTED
                                  20   WITHOUT LEAVE TO AMEND.
                                  21   I.       BACKGROUND
                                  22            The FAC alleges that Shirley has been a customer of L.L. Bean since he was six years old
                                  23   and that he has seen many advertisements touting its “100% Satisfaction Guarantee” in catalogs
                                  24   and in stores. (Id. ¶ 8.) He alleges that he purchased numerous items from L.L. Bean by phone
                                  25   and on its website, and that he made a purchase as recently as November 2017. (Id.) He further
                                  26   alleges that he “paid more for L.L. Bean’s products than he otherwise would have because of its
                                  27   100% Satisfaction Guarantee and has used the Guarantee at times when items he purchased were
                                  28   unsatisfactory. (Id.)
                                   1           Shirley alleges that, since 1912, defendant L.L. Bean has provided a “100% Satisfaction

                                   2   Guarantee,” a commitment to “to exchange or replace items if a customer determined that the item

                                   3   was not “completely satisfactory.” (FAC ¶ 1.) Defendant’s advertising stated:

                                   4           Our products are guaranteed to give 100% satisfaction in every way. Return
                                   5           anything purchased from us at any time if it proves otherwise. We do not want
                                               you to have anything from L.L. Bean that is not completely satisfactory.
                                   6
                                       (Id. ¶ 12.) L.L. Bean’s catalogs and other advertising described the guarantee as “100%
                                   7
                                       Guarantee / No Fine Print / No Restrictions,” “No Conditions [¶] No End Date,” and “Guaranteed
                                   8
                                       to Last.” (Id. ¶ 18.) One iteration included a weathered-looking, printed statement reading:
                                   9                                                 NOTICE
                                                                         I DO NOT CONSIDER A SALE
                                  10                                    COMPLETE UNTIL GOODS ARE
                                                                         WORN OUT AND CUSTOMER
                                  11
                                                                               STILL SATISFIED.
                                  12                                             L.L. BEAN, 1916
Northern District of California
 United States District Court




                                       (Id.) Shirley alleges that one of the things that made the 100% Satisfaction Guarantee valuable
                                  13
                                       and unique was that it did not exclude wear and tear like a typical warranty, but instead promised
                                  14
                                       customers that “if something’s not . . . lasting as long as you think it should, we’ll take it back.”
                                  15
                                       (Id. ¶ 27, Exh. A at LLBEAN(1)_0000031984.)
                                  16
                                               Nonetheless, from August 2014 to September 2017, the company made a number of
                                  17
                                       revisions to its return policy,1 including:
                                  18

                                  19     August 2014            receipt required for returns of items missing labels or with labels marked
                                                                 with an “X”
                                  20                            soiled or contaminated items not accepted for return
                                  21                            items not purchased directly from the company not accepted for return
                                                                requiring valid ID for returns without a receipt
                                  22     January 2016           Adding the language: “we may either require a receipt or decline a return”
                                                                 in certain circumstances, including “the nature of prior transactions”
                                  23     November 2016          Not accepting returns of “[i]tems lost or damaged due to fire, flood, or
                                  24                             natural disaster”
                                         September 2017         Not accepting returns of items lost or damaged due to accidents (including
                                  25                             pet damage)
                                                                Not accepting returns of “items returned for personal reasons unrelated to
                                  26                             product satisfaction”
                                  27

                                  28           1
                                                   (See id., Exh. A. LLBean(1)_0000031979-1984.)
                                                                                       2
                                   1          Then, on February 9, 2018, L.L. Bean announced that it was changing its satisfaction

                                   2   guarantee and revising its return policy. The new satisfaction guarantee was limited to one year

                                   3   from the date of purchase (Id. ¶¶ 23, 24.) The updated return policy required proof of purchase for

                                   4   all returns. The return policy on L.L. Bean’s website was changed to read:

                                   5           If you are not 100% satisfied with one of our products, you may return it
                                               within one year of purchase for a refund. After one year, we will consider any
                                   6
                                               items for return that are defective due to materials or craftsmanship. We
                                   7           require proof of purchase to honor a refund or exchange. If you provide us your
                                               information when you check out, we will typically have a record of your
                                   8           purchase. Otherwise, we require a physical receipt.
                                   9           Please include your proof of purchase with the products you wish to return or
                                  10           exchange and bring it with you to any of our stores, or include it in your
                                               package of returned item(s). We will reimburse the original purchase price to
                                  11           either your original method of payment or as a merchandise credit.

                                  12           Special Conditions
Northern District of California
 United States District Court




                                               To protect all our customers and make sure that we handle every return or
                                  13           exchange with reasonable fairness, we cannot accept a return or exchange
                                  14           (even within one year of purchase) in certain situations, including:
                                                             Products damaged by misuse, abuse, improper care or
                                  15                 negligence, or accidents (including pet damage)
                                                             Products showing excessive wear and tear
                                  16                         Products lost or damaged due to fire, flood, or natural disaster
                                  17                         Products with a missing label or label that has been defaced
                                                             Products returned for personal reasons unrelated to product
                                  18                 performance or satisfaction
                                                             Products that have been soiled or contaminated, until they have
                                  19                 been properly cleaned
                                  20                         Returns on ammunition either in our stores or through the mail
                                                             On rare occasions, past habitual abuse of our Return Policy
                                  21
                                       (Id. ¶ 24.) Shirley further alleges that L.L. Bean trained employees to go beyond those stated
                                  22
                                       conditions and deny returns of any items it could not resell. (Id. ¶ 28.)
                                  23
                                              Based upon these changes, Shirley alleges that L.L. Bean “rescinded its 100% Satisfaction
                                  24
                                       Guarantee for purchases made prior to February 9, 2018, [and] denied proper returns in retail
                                  25
                                       outlets across the country on that basis.” (Id. ¶ 33.) However, Shirley concedes that, on April 5,
                                  26
                                       2018, L.L. Bean modified the new satisfaction guarantee on its website to state that products
                                  27
                                       purchased prior to February 9, 2018, would not be subject to the one-year limit. (Id. ¶ 32.)
                                  28
                                                                                         3
                                   1   Shirley nevertheless alleges that he did not receive the benefits of the bargain promised and

                                   2   overpaid for the products he purchased. (Id. ¶ 34.) Shirley thus brings claims on behalf of himself

                                   3   and “[a]ll persons in the United States and its territories who purchased, other than for resale,

                                   4   products from L.L. Bean prior to February 9, 2018,” including a subclass of such persons in the

                                   5   State of California. (Id. ¶¶ 35, 36.)

                                   6   II.     APPLICABLE STANDARD

                                   7           A motion to dismiss under Rule 12(b)(1) tests the subject matter jurisdiction of the Court.

                                   8   See Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039-40 (9th Cir. 2003), cert. denied,

                                   9   541 U.S. 1009 (2004). A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White

                                  10   v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is

                                  11   confined to the allegations pleaded in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362

                                  12   (9th Cir. 2004). While the plaintiff bears the burden to establish jurisdiction, on a facial challenge
Northern District of California
 United States District Court




                                  13   the court assumes the allegations in the complaint are true and draws all reasonable inferences in

                                  14   favor of the party opposing dismissal. Id.

                                  15   III.    DISCUSSION

                                  16           Defendant moves to dismiss the FAC under Rule 12(b)(1) on the grounds that Shirley has

                                  17   not established standing. Article III of the United States Constitution provides that federal courts

                                  18   may only adjudicate “cases” and “controversies.” U.S. Const. art. III, § 2. To establish standing

                                  19   under Article III, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

                                  20   to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

                                  21   judicial decision.” Spokeo, Inc. v. Robins, __U.S.__, 136 S.Ct. 1540, 1547 (2016), citing Lujan v.

                                  22   Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). Defendant contends that Shirley has not

                                  23   alleged a concrete injury. The Court agrees.

                                  24           Shirley alleges that he was denied the benefit of the guarantee under which he purchased

                                  25   products in November 2017. However, as Shirley alleges, the new one-year limitation on the

                                  26   Satisfaction Guarantee does not apply to purchases, like Shirley’s, made before February 9, 2018.

                                  27   The only “new” policies applicable to Shirley’s alleged purchase would consist of any changes in

                                  28   the return policy. Exhibit A of the FAC details the timeline of changes in defendant’s return
                                                                                           4
                                   1   policy. Comparing those prior iterations of L.L. Bean’s return policy to the one announced

                                   2   February 9, 2018, the only significant2 differences between it and the policy in effect at the time of

                                   3   Shirley’s purchase are that returns can be declined for damage caused by: “misuse, abuse,

                                   4   improper care, or negligence”3 or “excessive wear and tear.” While Shirley alleges that defendant

                                   5   trained employees to go beyond the policy in interpreting “excessive wear and tear,” the document

                                   6   Shirley attaches as Exhibit K to the FAC states that “excessive wear and tear” is to be used when

                                   7   “misuse, abuse, improper care, or negligence” does not apply, but the product has been used so

                                   8   much that it is beyond its useful life and in a condition known as “destroy/trash.” (FAC Exh. K.)

                                   9          “‘[W]here a contract confers on one party a discretionary power affecting the rights of the

                                  10   other, a duty is imposed to exercise that discretion in good faith and in accordance with fair

                                  11   dealing.’” Locke v. Warner Bros., 57 Cal. App. 4th 354, 363–64 (1997) quoting Perdue v. Crocker

                                  12   National Bank, 38 Cal.3d 913, 923 (1985). When the agreement concerns “matters of fancy, taste
Northern District of California
 United States District Court




                                  13   or judgment,” while a subjective standard of honest satisfaction is applicable, the assertion of

                                  14   dissatisfaction nevertheless must be made in good faith. Id.; see 1 Witkin, SUMMARY OF

                                  15   CALIFORNIA LAW (11th Edition), Contracts § 807 (aa) (2018); Uniform Commercial Code § 1-

                                  16   304, (“[e]very contract or duty ... imposes an obligation of good faith in its performance and

                                  17   enforcement”); Restatement (Second) of Contracts § 205 (“Every contract imposes upon each

                                  18   party a duty of good faith and fair dealing in its performance and its enforcement.”). Implicit in

                                  19   defendant’s Satisfaction Guarantee—a promise to refund customers who are not satisfied with

                                  20   their products—is a reciprocal requirement that customers seek refunds under the guarantee in

                                  21   good faith. By their very terms, misuse, abuse, improper care, negligence and excessive wear and

                                  22   tear all signify that a customer’s return is for reasons other than a good faith lack of satisfaction

                                  23   with the product. Logically then, the addition of these reasons to the return policy did not change

                                  24

                                  25          2
                                                 Shirley also complains that the proof of purchase requirement is new. However, all the
                                  26   prior iterations of the return policy alleged permitted L.L. Bean to require proof of purchase.
                                       Making it a regular requirement is not a significant change.
                                  27          3
                                                Arguably, “negligence” was not a new provision either. The prior iteration of the policy
                                  28   permitted defendant to decline a return where damage was due to “accidents.” (FAC Exh. A at
                                       LLBean(1)_0000031984.)
                                                                                       5
                                   1   the Satisfaction Guarantee at all, and therefore did not lessen the value of the product he

                                   2   purchased. L.L. Bean was always entitled to ask for proof of purchase and always entitled to

                                   3   reject a refund request that was not made in good faith. Thus, Shirley does not allege facts to

                                   4   show that he was denied the benefit of his bargain or that he overpaid for an illusory or voidable

                                   5   promise.4

                                   6          In sum, the FAC alleges that: (1) L.L. Bean extended the satisfaction guarantee for

                                   7   customers like Shirley, who purchased before the one-year limit was announced; (2) the current

                                   8   return policy differs from the one in effect at the time of his purchase only in the addition of types

                                   9   of damage outside the realm of good faith dissatisfaction. Shirley alleges no current, concrete

                                  10   injury. At best, Shirley alleges a hypothetical future harm that would arise if he attempts to return

                                  11   an item he purchased before February 2018, and L.L. Bean denies the return for reasons other than

                                  12   those in the current return policy. Such speculative injuries do not establish standing. Schmier v.
Northern District of California
 United States District Court




                                  13   U.S. Court of Appeals for Ninth Cir., 279 F.3d 817, 821 (9th Cir. 2002) (“plaintiff must have

                                  14   sustained a ‘concrete’ injury, ‘distinct and palpable . . . as opposed to merely abstract’” and that

                                  15   the “injury must have actually occurred or must occur imminently; hypothetical, speculative or

                                  16   other ‘possible future’ injuries do not count in the standings calculus” (quoting Whitmore v.

                                  17   Arkansas, 495 U.S. 149, 155 (1990)).

                                  18   IV.    CONCLUSION

                                  19          For the foregoing reasons, the Court finds that Shirley has failed to establish Article III

                                  20   jurisdiction. The motion to dismiss on these grounds is GRANTED WITHOUT LEAVE TO AMEND

                                  21   and this action is DISMISSED.

                                  22          This Order terminates Docket No. 67.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 14, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  25                                                        UNITED STATES DISTRICT COURT JUDGE
                                  26
                                              4
                                  27            Shirley’s citation to Dubuisson v. Stonebridge Life Insurance Co., 887 F.3d 567 (2d Cir.
                                       2018), where standing was established by plaintiff’s payment of several years’ insurance
                                  28   premiums on a policy terminated due to the insurer’s failure to obtain regulatory approval, is
                                       unavailing. Shirley was not denied the benefit of a promise for which he paid consideration.
                                                                                        6
